60 F.3d 822NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
William H. HENLEY, Plaintiff-Appellant,v.William WALLACE, Warden, in individual and officialcapacity;  Leon Howard, Deputy Warden, in officialand individual capacity, Defendants-Appellees.
No. 95-6532.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 18, 1995.Decided:  June 29, 1995.

William H. Henley, Appellant Pro Se.  John Greg McMaster, Jr., Tomkins & Mcmaster, Columbia, SC, for Appellees.
Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks to appeal the district court's order affirming the magistrate judge's order denying Appellant's motions to appoint counsel and for discovery.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Industrial Local Corp., 337 U.S. 541 (1949).  The order at issue is neither a final order nor an appealable interlocutory or collateral order.


2
We, consequently, dismiss the appeal and deny Appellant's motion to reverse the district court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED